Citation Nr: 1807819	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-23 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

2.  Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for an anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder has been characterized by severe anxiety and depression, social isolation and avoidance, paranoia, memory impairment, insomnia, agitation, neglect of appearance and hygiene, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances and deficiencies in most areas including work, family relationships, thinking, judgment, and mood.

2.  The Veteran's service-connected anxiety disorder precludes substantially gainful employment.

3.  Prior to May 19, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  For the entire period under review, the criteria for a rating of 70 percent rating, and no higher, for an anxiety disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

3.  The criteria for an effective date earlier than May 19, 2010 for entitlement to service connection for an anxiety disorder have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010.  The claim was last adjudicated by a statement of the case of June 2015.  The appeal arises from the Veteran's disagreement with the initial rating and effective date assigned for anxiety disorder by the February 2012 rating decision that granted service connection.  Where, as here, the underlying claim for service connection has been granted and the disagreement relates to a "downstream" question, additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, and private treatment records.  The Veteran underwent a VA examination in October 2010, and a review examination report was prepared in February 2011.  An examination report from the Veteran's private psychologist, Dr. G.B., is also of record.  The examination reports are adequate.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159, 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Anxiety Disorder Rating

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's anxiety disorder has been rated as 30 percent disabling since the effective date of service connection.  However, upon a close review of the record, particularly the March 2017 examination report of Dr. G.B., the Board finds that a 70 percent rating more appropriately approximates the Veteran's psychiatric symptomatology.

A 70 percent rating is warranted for an anxiety disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).

The evidence of record, including the March 2017 examination report of Dr. G.B. demonstrates symptoms congruent with a 70 percent rating.  Of particular note, Dr. G.B. noted that 2-3 times per week the Veteran will stay in bed not wanting to leave due to severe symptoms of depression and anxiety.  Dr. G.B. also noted that the Veteran has a short temper, engages in significant social isolation, and avoids crowds whenever possible.  Regular flashbacks, paranoia, and memory loss we also noted.  The Veteran was further noted to have severe insomnia, memory loss, decreased energy and motivation, fear of being around people, and difficulty in adapting to stressful situations.  His anxiety was characterized as chronic and severe and some neglect of appearance and hygiene was noted.  He was noted to have the inability to establish and maintain effective work and social relationships since at least 2010.  

With respect to employment, Dr. G.B. noted that the Veteran has not worked since 2002 and that his anxiety contributed to his leaving the job.  Dr. G.B. further noted that the Veteran's psychiatric symptoms would make it very difficult for the Veteran to get along with co-works, supervisors, or the public without conflict.  Additionally, Dr. G.B. found that if he did attempt to work, the Veteran's attendance would be "far below what is considered acceptable to any employer due to his need for isolation and avoidance of crowds."  The examiner specifically found that the Veteran's service connected anxiety disorder renders him unable to secure or follow substantially gainful employment.

Overall, Dr. G.B. found that the Veteran's anxiety disorder as likely as not as caused occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, judgment, and mood.  Moreover, these symptoms were noted to be longstanding in nature.  As such, the Board finds that a 70 percent rating is warranted for the entire appeal period.

Although the Board finds a 70 percent rating is warranted, a 100 percent rating is not.  A 100 percent rating is assigned when there is total occupational and social impairment.  In the instant case, total social impairment has not been shown.  The Veteran acknowledges having "good relationships" with his wife and children.  He also indicated that he will occasionally go to his local VFW.  As such, the Veteran's social impairment is not total and a 100 percent rating is not warranted.

III.  TDIU

The issue of the Veteran's employability has been raised in this case and will be considered by the Board as part of the Veteran's claim for an increased rating for his anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2017).  A disability rating is itself recognition that industrial capabilities are impaired.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  

In the instant case, the Board has assigned a 70 percent rating for the Veteran's anxiety disorder for the entire period on appeal.  The Veteran therefore meets the scheduler requirements for TDIU.  Also as outlined in detail above, the Veteran last worked in 2002 but left his job in part because of his psychiatric problems.  Moreover, Dr. G.B. specifically found that the Veteran's service connected disability renders him unable to secure or follow substantially gainful employment.  This opinion is consistent with the Veteran's symptomatology noted elsewhere in the record.  TDIU is therefore warranted for the entire period on appeal.

IV.  Earlier Effective Date

The Veteran also appeals from the February 2012 rating decision that established May 19, 2010 as the effective date for the grant of service connection for anxiety disorder.  

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  
The Veteran's case arises from an initial appeal and not a claim for rating increase, and the claim was not received within one year after separation from active service in 1966.

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2017).  Any documented communication from, or action by, a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2017).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of general information dated May 19, 2010 indicates that the Veteran "would like to start a claim for service-connected disability for depression [and] anxiety."  There is no evidence of a claim, informal claim, or expressed written intent to file a claim for service connection for an acquired psychiatric disability prior to May 19, 2010.

Generally, the effective date for service connection is not based on the date a disability began, but rather on the date on which the claim was received.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Veteran has presented no argument as to why the effective date of service connection for anxiety disorder should be earlier than May 19, 2010, the date of receipt of the claim.  In this case, because the Veteran's claim as to the disability was received on May 19, 2010, the assignment of an effective date earlier than May 19, 2010 for the Veteran's service-connected disability is precluded, and the appeal as to an earlier effective date must be denied.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  



ORDER

Entitlement to a 70 percent disability rating, and no higher, for anxiety disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted.

Entitlement to an effective date earlier than May 19, 2010 for an anxiety disorder is denied.




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


